Case 2:17-cr-20274-BAF-DRG ECF No. 436 filed 09/24/20         PageID.3367    Page 1 of 3



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

       Plaintiff,                              Case No. 17-cr-20274
                                               Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6 Fatema Dahodwala

       Defendants.


           STIPULATION TO EXTEND MOTION FILING DEADLINE

      The United States Government, by and through its attorneys and Defendants,

by and through their attorneys, do hereby stipulate and agree that the pretrial motion

filing cutoff date, for motions other than motions in limine, currently set for October

6, 2020, shall be extended to October 27, 2020.

                                        Respectfully submitted,

 DATED: September 23, 2020

 s/ Brian M. Legghio                    s/ Shannon M. Smith
 BRIAN M. LEGGHIO                       SHANNON M. SMITH
 Attorney for Fatema Dahodwala          Attorney for Jumana Nagarwala

 s/ Molly S. Blyth                      s/ Mary Chartier-Mittendorf
 MOLLY S. BLYTH                         MARY CHARTIER-MITTENDORF
 Attorney for Jumana Nagarwala          Attorney for Fakhruddin Attar

 s/ Matthew R. Newburg
 MATTHEW R. NEWBURG
 Attorney for Farida Attar
Case 2:17-cr-20274-BAF-DRG ECF No. 436 filed 09/24/20   PageID.3368   Page 2 of 3




DATED: September 23, 2020

s/Sara Woodward                     s/ John Neal
Assistant U.S. Attorney             Assistant U.S. Attorney
SARA WOODWARD                       JOHN NEAL

s/ Malisa Dubal                     s/ Amy Markopoulos
DOJ Trial Attorney                   DOJ Trial Attorney
MALISA DUBAL                        AMY MARKOPOULOS
Case 2:17-cr-20274-BAF-DRG ECF No. 436 filed 09/24/20         PageID.3369    Page 3 of 3



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,                             Case No. 17-cr-20274
                                                Judge: Bernard A. Friedman
 v.
 D-1 Jumana Nagarwala
 D-2 Fakhruddin Attar
 D-3 Farida Attar
 D-6, Fatema Dahodwala

         Defendant.

                      ORDER GRANTING TIME EXTENSION FOR
                           MOTION FILING DEADLINE

        Upon stipulation of the parties and the Court being fully advised of the

circumstances;

        IT IS HEREBY ORDERED the pretrial motion filing deadline, for motions

other than motions in limine, shall be extended from October 6, 2020 to October 27,

2020.


IT IS SO ORDERED:

                                            s/Bernard A. Friedman
 Dated: September 24, 2020                  BERNARD A. FRIEDMAN
 Detroit, Michigan                          SENIOR U.S. DISTRICT JUDGE
